              Case 1:20-po-00229-SAB Document 3 Filed 09/18/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                       Case No. 1:20-po-00229-SAB-1

11                 Plaintiff,                        ORDER VACATING OCTOBER 15, 2020
                                                     STATUS CONFERENCE
12          v.

13   GAVIN J. THOMAS,

14                 Defendant.

15

16          On 28, 2020, Gavin J. Thomas (“Defendant”) was cited in Kings Canyon National Park

17 for exceeding the posted speed limit in violation of 36 C.F.R. § 4.21(c). Defendant made an

18 initial appearance on September 17, 2020 on the citation and a status conference was set for

19 October 15, 2020. Defendant has requested that he be allowed to attend traffic school. The
20 United States Attorney’s Office has determined that Defendant meets the criteria for traffic

21 school and the request has been granted.

22          Accordingly, the October 15, 2020 status conference is HEREBY VACATED.

23
     IT IS SO ORDERED.
24

25 Dated:     September 18, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                 1
